DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are not persuasive as the prior art of record (Cha et al.) specifically teaches agglomerations of smaller particles forming secondary particles (paragraph [0084]) which would reasonably obviate the range as now claimed.  Applicant’s assertion of criticality for the claimed particles size is noted.  However, the Examiner notes that the claimed range is not commensurate in scope with the results to which applicant refers.  For example, the instant examples 1-12 have a maximum volume average particles diameter of 0.9 micron whereas the claimed range allows for particles up to 5 microns. 
Per, the Examiner notes MPEP 716.02(d) - Unexpected Results Commensurate in Scope with Claimed Invention: Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In the instant case, the specification fails to provide evidence of criticality for a volume average particle diameter greater than 1 micron. 
Therefore, the rejection is modified and maintained below, and this action is FINAL. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	


Claim Rejections - 35 USC § 103
Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US Pub 2014/0239239 of record).
In regard to independent claim 1, Cha et al. teach a binder composition for a non-aqueous secondary battery (title) comprising: a water-insoluble polymer (such as polymer nanoparticles) and a water-soluble polymer (such as a polymer binder - paragraph [0101]), wherein the water-insoluble polymer greater than 80% by weight of an aliphatic conjugated diene monomer unit (such as isoprene or 1, 3, butadiene - paragraphs [0095-0099]), and the water-soluble polymer (polymer binder or additional polymer nanoparticles) has a carboxy group-containing monomer unit and a hydroxy group-containing monomer unit, the carboxy group-containing monomer unit is an ethylenically unsaturated carboxylic acid monomer unit such as various methacrylates (Examples in Table 301 includes 40 parts isobornyl acrylate) and/or methacrylic acid, and the hydroxy group-containing monomer unit is hydroxyalkyl (meth)acrylate unit such as 36%  2-hydroxyethyl methacrylate and/or 2-hydroxypropyl methacrylate (paragraphs [0091-0092, 0112-0113], Examples in paragraphs [0218-0327] - Table 301) - the Examiner notes that multiple types both water soluble and non-water soluble polymer particles may be included - paragraph [0121, 0148] and the claim does not require any particular amounts of each of the claimed polymer component relative to the overall binder composition).
In regard to the amendment, a volume-average particle diameter of the water-insoluble nanoparticle polymer is a value such as 0.1 micron (paragraph [0152]) which may be agglomerated into secondary particles dispersed in a matrix of larger polymer particles (paragraph [0084]).  The secondary particles of first nanoparticles of the prior art are therefore considered to overlap or be close enough to the claimed range (being 200 nm to 5 microns) in a manner which provides a prima facie case of obviousness as agglomerations of 100nm particles will naturally form secondary particles within the claimed range when dispersed in a matrix between the micron sized particles of the first polymer binder which have a size between 2 and 5 microns (see paragraph [0153]).
The ranges described by the prior art for composition and sizes overlap the claimed range in a manner which provides a prima facie case of obviousness (see MPEP 2144.05).
In regard to claim 3, as the materials disclosed by the prior art (paragraphs cited above) are indistinguishable from the claimed materials, the water-insoluble polymer of the prior art is reasonably assumed to have a tetrahydrofuran insoluble content of 100 by weight or more and 60% by weight or less (see MPEP 2112.01) absent evidence to the contrary.
In regard to claim 5, while no particular viscosity is disclosed by the prior art, the desirability to control the viscosity is disclosed (paragraphs [0146]) in a manner which establishes the viscosity of a 1wt% aqueous solution of the water-soluble polymer a result effective variable, therefore it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to control the viscosity of the solution to a workable range in order to be capable of using an aqueous slurry of the binder for a particular application (see MPEP 2144.05 Part II) such as casting an aqueous slurry described in the prior art (Examples).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant’s related publications US Pub 2013/0330622 are considered relevant to the claimed invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723